I respectfully dissent from the majority opinion. This matter should have been dismissed for lack of a final appealable order and not reversed on the grounds set forth by the majority opinion. The historical case law in Ohio is that a trial court's conclusion or statement of judgment must be journalized to become a final appealable order.1 Here, the trial court failed to journalize an order finding Ernest Sanders in contempt. The trial court's journal merely references attorney fees to be paid to appellee's lawyers. The journal entry does not specify Ernest Sanders as the contemptor; however, it does order Sanders to pay the attorney fees. The journal entry also fails to reference the $300 fine, which the appellee's claim was levied against Sanders.
Additionally, after carefully reviewing the record, I located only one journal entry which is the one that referenced the attorney fees. Because the record fails to reflect a final judgment of contempt against Sanders, I would have dismissed this appeal; a final appealable order is jurisdictional and no review can be had.2
Consequently, the majority opinion's reversal is a review of this matter and not proper.
I respectfully dissent from the majority opinion.
1 Cleveland v. Trzebuckowski (1999), 85 Ohio St.3d 524,709 N.E.2d 1148.
2 In re: Murray (1990), 52 Ohio St.3d 155, 556 N.E.2d 1169.